Citation Nr: 0208956	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-14 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2.  The evidence does not demonstrate that the veteran was 
exposed to or diagnosed with Hepatitis C during service.


CONCLUSIONS OF LAW

1.  The "duty to assist" under the Veterans Claim 
Assistance Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  Hepatitis C was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of 
record and finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
Hepatitis C.  The veteran is not shown to have been exposed 
to or diagnosed with Hepatitis C during service.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303.

According to a June 2000 statement submitted by the veteran's 
service representative, the veteran contends that he 
underwent eye surgery at Brooke General Hospital in January 
1973 and approximately one month later, he began to suffer 
from jaundice.  He maintains that blood testing resulted in a 
diagnosis of Non-A, Non-B Hepatitis.  Records from Brooke 
General Hospital are contained in the veteran's service 
medical records.  These records confirm that the veteran 
underwent eye surgery, but are negative for a diagnosis of 
Non-A, Non-B Hepatitis.  Laboratory studies conducted at the 
time of the surgery and in March 1973 did not reveal 
hepatitis.  Records dated after the surgery are absent any 
findings of Non-A, Non-B Hepatitis, contrary to the veteran's 
February 2000 statement.  The separation examination report 
does not indicate that the veteran was diagnosed with 
hepatitis.  Earlier service medical records show that 
laboratory studies were non-reactive for hepatitis in 
September 1972.  Apparently, the veteran was seen for an 
unrelated incident and reported a history of having hepatitis 
approximately one year prior.  In November 1972, the veteran 
was seen for another unrelated incident and reported that he 
had been hospitalized for three weeks for serum hepatitis 
just prior to enlisting in the military.  No laboratory 
studies were done.  The foregoing evidence does not show that 
the veteran was exposed to or diagnosed with any type of 
hepatitis during service.

According to the November 1998 VA examination report, the 
veteran currently suffers from Hepatitis C.  In a June 1999 
letter, Dr. H.M.S. indicated that the veteran had a positive 
Hepatitis C antibody in January 1996.  Dr. H.M.S. noted that 
current studies indicated that the etiology of most cases of 
Non-A, Non-B Hepatitis were in fact Hepatitis C.  The veteran 
submitted research materials from the American Liver 
Foundation that discuss the new emergence of Hepatitis C, but 
the research and Dr. H.M.S.'s letter do not establish that a 
relationship exists between the veteran's disease and 
service.  In the April 2002 Informal Hearing Presentation, 
the service representative contends that there was no test to 
diagnose Hepatitis C prior to 1990 and that most people who 
are infected with Hepatitis C develop chronic Hepatitis C 
disease, which may progress with few symptoms over the course 
of ten to thirty years until it finally emerges as a serious 
liver disease.  Assuming arguendo that there was no test to 
diagnose Hepatitis C prior to 1990, it is the veteran's 
position that he was diagnosed with Non-A, Non-B Hepatitis 
during service and then subsequently diagnosed with Hepatitis 
C.  As previously indicated, the veteran's service medical 
records are absent a diagnosis of hepatitis of any kind. The 
service representative also noted that special consideration 
should be given to the fact that health care workers with 
occupational exposure to blood are at a significant increased 
risk of contracting Hepatitis C.  The veteran's DD-214 does 
not indicate that he was a health care worker; thus, 
occupational exposure to blood is not likely.  

In the absence of a showing of in-service incurrence of 
Hepatitis C or medical evidence that otherwise links the 
veteran's currently diagnosed Hepatitis C to service, the 
criteria for establishing service connection for a disability 
have not been met.    38 C.F.R. § 3.303.  Accordingly, 
service connection for Hepatitis C is not warranted.  

ORDER

Service connection for Hepatitis C is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

